Citation Nr: 1603272	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  08-39 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a spine disability to include as due to a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. §20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The Veteran served on active duty from February 1955 to August 1975.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

These matters were previously remanded for additional development in May 2015; regrettably, additional development is required.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In May 2015, the Board remanded the issues on appeal.  The issues were remanded in order to provide the Veteran with adequate notice under the Veterans Claims Assistance Act of 2000 (VCAA) and in order to afford him adequate VA examinations.  

While the Veteran was provided with VCAA notice in October 2015, that notice failed to discuss secondary service connection, as mandated by the Board's remand instructions.  A remand by the Board confers on the Veteran the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran must be provided with such notice.  

Additionally, while the Veteran was afforded VA examinations in November 2015, those examinations are inadequate.  The VA examiner failed to provide a secondary service connection opinion regarding the Veteran's contention that he has a back disability due to his right knee disability.  Further, the examiner failed to adequately address the Veteran's claims of continuous symptoms since service and failed to discuss the Veteran's most recent, April 2014, MRI studies of the spine, relying only on 2007 findings.  Thus, as the examinations are inadequate and the RO failed to comply with the remand instructions, new VA examinations are required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran appropriate VCAA notice on his claim of service connection for a back disability, including as secondary to his service-connected right knee disability.  See 38 C.F.R. § 3.310.  A copy of the notice letter, and any reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.

a)  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a right knee or back disability, is related to the Veteran's military service, to include the right knee and back complaints noted in the Veteran's service treatment records.  In providing this opinion, the examiner must consider the Veteran's lay testimony regarding continuity of symptoms since service.  

b)  If a right knee disability is found by the VA examiner to be at least as likely as not related to service, then the examiner is asked to opine as to whether it is at least as likely as not that any current back disability is caused by or aggravated by the service-connected right knee disability.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation of the back disability by the service-connected right knee disability is found, the examiner must attempt to determine the baseline level of severity of the back disability prior to aggravation by the right knee disability.  The examiner must address both causation and aggravation.

The examination report must include a complete rationale for all opinions expressed.  

3.  Thereafter, review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




